 1                              UNITED STATES DISTRICT COURT
 2                                     DISTRICT OF NEVADA
 3
 4   UNITED STATES OF AMERICA,                 )
                                               )
 5                        Plaintiff,           )     Case No.: 2:16-cr-00266-GMN-NJK-1
 6         vs.                                 )
                                               )     ORDER
 7   TIMOTHY ORLAN TREIS,                      )
                                               )
 8                        Defendant.           )
 9                                             )

10         On March 12, 2020, the Court held a Revocation of Supervised Release Hearing as to

11   Defendant Timothy Orlan Treis. At the hearing, the Court ordered Defendant to reside at

12   Harris Springs Ranch.

13         Accordingly,

14         IT IS HEREBY ORDERED that Defendant Timothy Orlan Treis is ordered to reside at

15   Harris Springs Ranch upon release from custody.

16                     11 day of March, 2020.
           DATED this _____

17
18
19                                                 ___________________________________
                                                   Gloria M. Navarro, District Judge
20                                                 United States District Court
21
22
23
24
25


                                              Page 1 of 1
